Citation Nr: 1035615	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  02-10 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a gastrointestinal 
disability, claimed as due to exposure to ionizing radiation.

2. Entitlement to service connection for loss of teeth, claimed 
as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1958 to October 1963.  These matters are before the Board of 
Veterans' Appeals (Board) on remand from the United States Court 
of Appeals for Veterans Claims (Court).  The case was originally 
before the Board on appeal from June 2001 and August 2004 rating 
decisions of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, denied service 
connection for a gastrointestinal disability and for loss of 
teeth, respectively.  In August 2006, a videoconference hearing 
was held before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.  In September 2006 and 
March 2008, the case was remanded for additional development.  In 
a decision issued in April 2009, the Board denied the Veteran's 
claims.  He appealed that decision to the Court.  In May 2010, 
the Court vacated the Board's April 2009 decision and remanded 
the matters on appeal for readjudication consistent with 
instructions outlined in a May 2010 Joint Motion for Remand 
(Joint Motion) by the parties.  

The appeal is REMANDED to the Waco RO. VA will notify the 
appellant if any action on his part is required.


REMAND

In June 2010, the Veteran was advised that the Court had "issued 
a decision that remanded (sent back) [his] case to the Board for 
readjudication and the issuance of a new decision."  He was 
advised further that he had 90 days to submit additional argument 
or evidence to the Board.  In September 2010, the Veteran's 
attorney filed a motion to request a hearing before the Board.  
Specifically, she requested that such a hearing be held at the 
Veteran's "local VA Regional Office via travel board hearing."  
She stated further that additional evidence would be submitted in 
the form of the Veteran's testimony at the hearing.

In Kutscherousky v. West, 12 Vet. App. 369, 372 (1999), the Court 
held:

[I]n every case in which the Court remands to the 
Board a matter for adjudication or readjudication . . 
. (1) an appellant is entitled , until 90 days have 
expired after the Board mails to the appellant a 
postremand notice to the following effect, to submit, 
under the parameters set forth in 38 C.F.R. §§ 19.37, 
20.1304(a), without a showing of good cause, 
additional evidence and argument, or to request by 
the end of such 90 days a "hearing on appeal" 
at which the appellant may submit new evidence, 
to be considered by the Board, where permitted without 
remand to an [Agency of Original Jurisdiction] . . . .

(emphases added).  As the Veteran (via his attorney) has 
indicated he would like to be scheduled for a hearing before the 
Board at the Waco, Texas RO, the case must be remanded to ensure 
that one is scheduled.  See also 38 U.S.C.A. § 7107; 38 C.F.R. 
§ 20.700.  

The Board notes that, pursuant to the May 2010 Joint Motion, 
additional development is necessary prior to the readjudication 
of the Veteran's claims.  In light of the Veteran's request for a 
hearing before the Board, any requests made at this time for 
additional records related to the Veteran's alleged in-service 
exposure to ionizing radiation and for adequate VA 
examinations/nexus opinions would be premature, as the Veteran 
may offer testimony at his Travel Board hearing that would affect 
such development.  The Veteran is therefore advised that the 
mandates of the Court as expressed in the Joint Motion will not 
be implemented at this time, but will be executed in the decision 
to be issued by the Board following his Travel Board hearing.




Accordingly, the case is REMANDED for the following:

Arrangements should be made for the appellant 
to be scheduled for a hearing before the 
Board at his local RO.  The case should then 
be processed in accordance with established 
appellate practices.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

